Case 2:20-cv-05420-CCC-ESK Document 18 Filed 05/21/20 Page 1 of 2 PageID: 225



                IN THE UNITED STATES DISTRICT COURT FOR THE
                           DISTRICT OF NEW JERSEY
                                (Newark Division)


REV. KEVIN ROBINSON and                  )
                                         )
RABBI YISRAEL A. KNOPFLER,               )
                                         )
                         Plaintiffs,     )         Case No. 2:20-CV-5420-CCC-ESK
               v.                        )
                                         )
PHILIP D. MURPHY, Governor of the        )
State of New Jersey, in his              )
official capacity, and                   )
                                         )
COLONEL PATRICK J. CALLAHAN, )
Superintendent of State Police and State )
Director of Emergency Management,        )
in his official capacities,              )
                                         )
                         Defendants.     )



                                       STIPULATION

       WHEREAS, the Court has directed plaintiff’s counsel to file a Second Amended

Complaint formally incorporating a challenge to defendant Governor Murphy’s Executive Order

142 in addition to Order 107 and Administrative Order 2020-4; and

       WHEREAS, counsel have conferred and agreed that plaintiff’s counsel may submit a

Supplemental Memorandum of Law addressing the additional challenge to Order 142;

       NOW, THEREFORE, it is hereby STIPULATED AND AGREED as follows: that the

Second Amended Complaint and Supplemental Memorandum be filed not later than Thursday,

May 21, 2020, with the subsequent briefing schedule as determined by the previously filed letter

to the Court from defense counsel.

Dated May 20, 2020
Case 2:20-cv-05420-CCC-ESK Document 18 Filed 05/21/20 Page 2 of 2 PageID: 226




                                   s/Christopher A. Ferrara
                                   _______________________________
                                   Christopher A. Ferrara CF-7123
                                   Special Counsel – Thomas More Society
                                   420 Route 46 East – Suite 7
                                   P.O. Box 10092
                                   Fairfield, NJ 07004-6092
                                   (973) 244-9895
                                   cferrara@thomasmoresociety.org
                                   Counsel for Plaintiffs


                                   GURBIR S. GREWAL
                                   ATTORNEY GENERAL OF NEW JERSEY



                             By:   /s/ Daniel M. Vannella
                                   Daniel M. Vannella (015922007)
                                   Assistant Attorney General
                                   25 Market Street / P.O. Box 116
                                   Trenton, New Jersey 08625
                                   (609) 376-2776
                                   daniel.vannella@law.njoag.gov
                                   Counsel for Defendants
